THE FUTURE DIMENSIONS VARIABLE ANNUITY A FLEXIBLE PREMIUM DEFERRED COMBINATION FIXED AND VARIABLE ANNUITY CONTRACT issued by Security Life of Denver Insurance Company and its Security Life Separate Account S-A1 Supplement Dated June 2, 2015 This supplement updates and amends certain information contained in your Contract prospectus and Statement of Additional Information, each dated October 1, 2004, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus and Statement of Additional Information for future reference . NOTICE OF AND IMPORTANT INFORMATION REGARDING AN UPCOMING FUND SUBSTITUTION The following information only affects you if you currently invest in or plan to invest in the Subaccount that corresponds to the Fidelity ® VIP Equity-Income Portfolio. On May 12, 2015, the Securities and Exchange Commission issued an order to permit the Security Life of Denver Insurance Company (the "Company") and its Security Life Separate Account S-A1 (the "Variable Account") to replace, effective on or about August 14, 2015 (the “Substitution Date”) Initial Class shares of the Fidelity ® VIP Equity-Income Portfolio with Class I shares of the Voya Russell TM Large Cap Value Index Portfolio. Voluntary Transfers Before the Substitution Date. Prior to the Substitution Date and for thirty days thereafter you may transfer amounts you have invested in the Fidelity ® VIP Equity-Income Portfolio to any other Subaccount or to the Guaranteed Interest Account free of charge, and any such transfer will not count as a transfer when imposing any applicable restrictions or limits on transfers (other than restrictions related to frequent or disruptive transfers). See the YOUR RIGHT TO TRANSFER section beginning on page 20 of your Contract prospectus for information about making Subaccount transfers, including applicable restrictions and limits on transfers. Withdrawals may be taken during the same period, but only in accordance with and subject to the terms and conditions of your Contract. On the Substitution Date. On the Substitution Date your investment in the Subaccount that invested in the Fidelity ® VIP Equity-Income Portfolio will automatically become an investment in the Subaccount that invests in the Voya Russell TM Large Cap Value Index Portfolio with an equal total net asset value. You will not incur any fees or charges or any tax liability because of this automatic reallocation, and your Contract Value immediately before the reallocation will equal your Contract Value immediately after the reallocation. Automatic Fund Reallocations After the Substitution Date. After the Substitution Date, the Fidelity ® VIP Equity-Income Portfolio will no longer be available through your Contract. If your most recent payment allocation instructions include the Subaccount that corresponds to the Fidelity ® VIP Equity-Income Portfolio and unless you provide us with alternative allocation instructions, payments received that would have been allocated to the Subaccount corresponding to this fund will be automatically allocated to the Subaccount that corresponds to the Voya Russell TM Large Cap Value Index Portfolio . X.119439-15GW Page 1 of 6 June 2015 Allocation Instructions. You may give us alternative allocation instructions at any time by contacting Customer Service at P.O. Box 5065, Minot, ND 58702-5065, 1-877-253-5050. Fund Addition. Effective on the Substitution Date, the Voya RussellTM Large Cap Value Index Portfolio will be added to your Contract as an available investment option. See INFORMATION ABOUT THE VOYA RUSSELLTM LARGE CAP VALUE INDEX PORTFOLIO below. More information about the risks associated with investing in this fund can be found in the current prospectus and Statement of Additional Information for that fund. A summary prospectus accompanies this filing. Please read this summary prospectus carefully before deciding what to do with amounts allocated to the Subaccount that invests in the Voya RussellTM Large Cap Value Index Portfolio. After the Substitution Date. After the Substitution Date there will be no further disclosure regarding the Fidelity® VIP Equity-Income Portfolio in any future supplements to the Contract prospectus. INFORMATION ABOUT THE VOYA RUSSELLTM LARGE CAP VALUE INDEX PORTFOLIO In connection with the upcoming fund substitution involving the Fidelity® VIP Equity-Income Portfolio referenced above, effective on the Substitution Date, Class I shares of the Voya RussellTM Large Cap Index Portfolio will be added to your Contract as an available investment option. Please note the following information about the Voya RussellTM Large Cap Value Index Portfolio: Fund Name Investment Adviser/Subadviser Investment Objective(s) Voya RussellTM Large Cap Value Index Portfolio (ClassI) Investment Adviser: Voya Investments, LLC Subadvisers: Voya Investment Management Co. LLC Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Russell Top 200® Value Index. IMPORTANT INFORMATION ABOUT THE COMPANY Information about the Security Life of Denver Insurance Company found in your Contract prospectus and Statement of Additional Information is deleted and replaced with the following: Security Life of Denver Insurance Company (“Security Life,” “we,” “us,” “our,” and the “Company”) issues the Contract described in the prospectus and is responsible for providing the Contract’s insurance benefits. All guarantees and benefits provided under the Contract that are not related to the Variable Account are subject to the claims paying ability of the Company and our General Account. We are a stock life insurance company organized in 1929 and incorporated under the laws of the State of Colorado. We are admitted to do business in the District of Columbia and all states except New York. Our headquarters is at 8055 East Tufts Avenue, Suite 650, Denver, Colorado 80237. X.119439-15GW Page 2 of 6 June 2015 We are an indirect, wholly owned subsidiary of Voya Financial, Inc. (“Voya®”), which until April 7, 2014, was known as ING U.S., Inc. In May, 2013, the common stock of Voya began trading on the New York Stock Exchange (“NYSE”) under the symbol “VOYA” and Voya completed its initial public offering of common stock. Prior to March 9, 2015, Voya was an affiliate of ING Groep N.V. (“ING”), a global financial institution active in the fields of insurance, banking and asset management. On March 9, 2015, ING completed a public secondary offering of Voya common stock (the “March 2015 Offering”) and also completed the sale of Voya common stock to
